Citation Nr: 1140779	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-46 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in March 2011, at which time the Board remanded it for additional development.  Although the Board regrets the need to delay a resolution of the Veteran's claim, further development is required before the claim can be decided on the merits.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss related to significant combat-type noise in service in Vietnam from November 1967 to August 1970, which included radio communication noise, small weapons fire, mortars, rocket attacks, and close proximity explosions.  Hearing protection was not used during service.  The Veteran did not have any post-service occupational noise exposure, and he had recreational noise exposure with hearing protection.

The Veteran was afforded a VA examination in October 2009 addressing his claimed tinnitus, for which he is now service connected and evaluated as 10 percent disabled, and bilateral hearing loss.  The examiner opined that the Veteran's current bilateral hearing loss is unrelated to his service in Vietnam.  However, this opinion was based on a history reportedly related by the Veteran of having hearing loss that was present in the past 15 years, with hearing loss more pronounced in the past two to three years. 

The Veteran has since contended, in a written statement attached to his VA Form 9 submitted in November 2009, that this was an inaccurate history relied upon by the VA examiner and that, in fact, he had told the examiner that he "realized his hearing had deteriorated at separation from active duty when compared to entry to active duty."  Thus, in effect, the Veteran now contends that the VA examiner in October 2009 did not hear him correctly or otherwise misunderstood him, and that the examiner thereby relied on an inaccurate history of his hearing loss symptoms. 
 
In March 2011 the Board remanded the Veteran's claim.  The Veteran was to be asked for a new statement regarding his hearing loss.  Then, if the audiologist who examined the Veteran in October 2009 was available, she was to write an addendum to the her report in order to provide an opinion as to the relationship between the Veteran's hearing loss and his service.  If the same audiologist was not available, the Veteran was to be afforded a new VA examination.

When the Veteran did not reply to a request for a statement within a month, a VA examination report addendum was obtained.  Unfortunately, the audiologist who provided it was not same one who had examined the Veteran in October 2009.  Therefore, the Veteran must be scheduled for a new examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary).  Furthermore, statements from the Veteran and his wife were submitted after the examination report addendum was obtained and could therefore not be considered therein.

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one, and a thorough rationale must be provided for any opinion of a medical examiner.  The Court has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In that regard, the Court has indicated the Board should ensure that any medical opinion is based on sufficient facts or data.  In other words, it must be clear from the examination or the Board decision that an examiner considered all procurable and assembled data by obtaining all tests and records that might reasonable illuminate the medical analysis.  If there were insufficient facts or data, the examiner may need to conduct research in medical literature depending upon the evidence in record at the time of the examination.  Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In view of the foregoing, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo a VA examination to evaluate his bilateral hearing loss.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, and contentions regarding his bilateral hearing loss.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

b.  The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed hearing loss.  The examiner is also advised that the Veteran has indicated that the statement from the October 2009 examination report to the effect that he had first noticed hearing loss 15 years before the examination is incorrect.

c.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral hearing loss was caused directly by or manifested during his active military service; pre-existed service and was aggravated (permanently increased in severity) during service; or whether such causation, manifestation, or aggravation is unlikely (i.e., less than a 50-50 probability).  A complete rationale should be provided for all opinions. 

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hypertensive vascular disease.
If any question cannot be answered without resorting to speculation or conjecture, the examiner must so specify in the report, and provide a complete explanation as to why such question cannot be answered.

2.  Thereafter, the RO readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If any benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

